           Case 1:20-cv-03625-JPC Document 23 Filed 10/15/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                  10/15/2020
                                                                       :
ALLISON ROHLWING,                                                      :
                                                                       :
                                    Plaintiff,                         :
                                                                       :
                  -v-                                                  :       20-CV-3625 (JPC)
                                                                       :
ROBERTA ROLLER RABBIT, LLC,                                            :    ORDER OF DISMISSAL
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X
JOHN P. CRONAN, United States District Judge:

        The Court has been informed that the parties have reached a settlement in principle in this

case. Accordingly, it is hereby ORDERED that this action is DISMISSED without costs and

without prejudice to restoring the action to the Court’s calendar, provided the application to restore

the action is made within thirty days of this Order in the event the settlement agreement is not

completed and executed. Any such application filed after thirty days from the date of this Order

may be denied solely on that basis. If the parties wish for the Court to retain jurisdiction for the

purposes of enforcing any settlement agreement, they must submit the settlement agreement to the

Court by the deadline to reopen to be “so ordered” by the Court. Pursuant to 3.G of the Court’s

Individual Rules and Practices for Civil Cases, unless the Court orders otherwise, the Court will

not retain jurisdiction to enforce a settlement agreement unless it is made part of the public record.

        Any pending motions are moot. All conferences are canceled. The Clerk of Court is

respectfully directed to close the case.

        SO ORDERED.

Dated: October 15, 2020
       New York, New York                                     _______________________________
                                                                     JOHN P. CRONAN
                                                                   United States District Judge
